Citation Nr: 1032734	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-32 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertensive 
atherosclerotic cardiovascular disease, status post aortofemoral 
bypass.

2.  Entitlement to initial compensable ratings for peripheral 
vascular disease of the lower extremities. 

3.  Entitlement to an effective date earlier than August 7, 2001, 
for the grant of service connection for a ventral hernia 
associated with hypertensive atherosclerotic cardiovascular 
disease.

4.  Entitlement to an effective date earlier than August 7, 2001, 
for the grant of service connection for peripheral vascular 
disease of the lower extremities associated with hypertensive 
atherosclerotic cardiovascular disease.

5.  Entitlement to an effective date earlier than June 23, 2003, 
for the grant of service connection for hypertensive renal 
disease associated with hypertensive atherosclerotic 
cardiovascular disease.

6.  Entitlement to an effective date earlier than June 23, 2003, 
for the grant of a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 
1956.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, and the Appeals Management Center (AMC) in 
Washington, D.C.   

In a January 2008 rating decision, the RO denied service 
connection for a psychiatric disorder and a compensable rating 
for service-connected impotence.  At a February 2008 DRO hearing, 
the Veteran provided testimony pertaining to a psychiatric 
disorder as secondary to hypertensive atherosclerotic 
cardiovascular disease and the severity of his erectile 
dysfunction.  He did not express disagreement with the February 
2008 rating decision and thus these issues are not before the 
Board.  However, the Board finds that his February 2008 testimony 
constitutes new claims of service connection for a psychiatric 
disorder and an increased rating for impotence.  His 
psychiatric disorder impotence claims have not been 
adjudicated by the RO.  Thus, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's hypertensive atherosclerotic cardiovascular 
disease, peripheral vascular disease and TDIU claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for hypertensive 
atherosclerotic cardiovascular disease, effective August 7, 2001.

2.  Service connection for ventral hernia, peripheral vascular 
disease of the right lower extremity, peripheral vascular disease 
of the left lower extremity and hypertensive renal disease was 
granted as secondary to the Veteran's service-connected 
hypertensive atherosclerotic cardiovascular disease.

3.  Service connection for ventral hernia and peripheral vascular 
disease of the right lower extremity, peripheral vascular disease 
of the left lower extremity are effective August 7, 2001.

4.  Service connection for hypertensive renal disease is 
effective June 23, 2003.

5.  The earliest medical evidence shows a diagnosis of 
hypertensive renal disease is dated on June 23, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 7, 
2001, for service connection for a ventral hernia associated with 
hypertensive atherosclerotic cardiovascular disease are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.310, 3.400 (2009).

2.  The criteria for an effective date earlier than August 7, 
2001, for service connection for peripheral vascular disease of 
the lower extremities associated with hypertensive 
atherosclerotic cardiovascular disease are not met.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.310, 3.400.

3.  The criteria for an effective date earlier than June 23, 
2003, for service connection for hypertensive vascular disease 
associated with hypertensive atherosclerotic cardiovascular 
disease are not met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.310, 
3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Ventral Hernia and Peripheral Vascular 
Disease

Service connection for a ventral hernia was granted in a March 
2008 rating decision as secondary to service-connected 
hypertensive atherosclerotic cardiovascular disease.  An 
effective date of October 6, 2003 was assigned for the grant of 
service connection.  In a July 2009 rating decision, the RO found 
that the March 2008 rating decision's assignment of an effective 
date of October 6, 2003 was clear and unmistakable error (CUE), 
and the current effective date for the grant of service 
connection of August 7, 2001, was assigned.  Service connection 
for peripheral vascular disease of the lower extremities, also as 
secondary to service-connected hypertensive atherosclerotic 
cardiovascular disease, was granted in the March 2008 rating 
decision with an effective date of August 7, 2001, assigned.  The 
Veteran contends that earlier effective dates of January 5, 1999, 
the date of his original claim for entitlement to service 
connection for high blood pressure, are warranted for grant of 
service connection for these disabilities.  

Service connection for the Veteran's ventral hernia and 
peripheral vascular disease was granted as the disabilities were 
incurred secondary to service-connected hypertensive 
atherosclerotic cardiovascular disease.  Under of 38 C.F.R. 
§ 3.310(a), when service connection is granted for a secondary 
condition, the secondary condition shall be considered a part of 
the original service-connected disability.  In Ellington v. 
Peake, 531 F.3d 1364 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) rejected the 
appellant's argument that the provisions of 38 C.F.R. § 3.310(a) 
required an effective date for a secondary condition that is 
identical to the effective date for the primary (underlying) 
condition, holding that the effective date for service connection 
of a secondary condition cannot be earlier than the date on which 
the Veteran applies for service connection for that condition.  
Thus, the provisions of 38 C.F.R. § 3.400 pertaining to the 
assignment of an effective date following an original award of 
service connection are applicable to this claim.  

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2009).  The effective date of an award of 
service connection shall be the day following the date of 
discharge or release if application is received within one year 
from such date of discharge or release.  Otherwise, the effective 
date is the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).

The record contains evidence of a ventral hernia and peripheral 
vascular disease well before the current assigned effective date 
of August 7, 2001.  Records from the Veteran's private physician 
show that he was diagnosed with an incisional hernia in August 
1987, and a February 2001 statement from a private doctor also 
indicates the presence of peripheral vascular disease dating back 
to 1985.  As noted above, however, service connection for these 
disabilities was premised on the finding that they were incurred 
secondary to service-connected hypertensive atherosclerotic 
cardiovascular disease.  Service connection for this disability 
was granted in an October 2005 rating decision, effective August 
7, 2001.  Therefore, entitlement to service connection on a 
secondary basis for a ventral hernia and vascular disease did not 
arise until August 7, 2001, the date the Veteran was first 
service-connected for the underlying disability.  Ellington.  
Even if the Board found that the Veteran's January 1999 claim for 
high blood pressure included claims for all associated conditions 
(including a ventral hernia and vascular disease), 38 C.F.R. 
§ 3.400 explicitly notes that the proper effective date for the 
grant of service connection is the date of receipt of claim, or 
the date entitlement arose, whichever is later.  An effective 
date earlier than August 7, 2001 is therefore not possible.  The 
Veteran is already in receipt of the earliest possible effective 
date for the award of service connection and the claim must be 
denied.  

Earlier Effective Date for Hypertensive Renal Disease

Service connection for hypertensive renal disease as secondary to 
service-connected hypertensive atherosclerotic cardiovascular 
disease was granted in a January 2008 rating decision, effective 
December 29, 2006.  In a March 2008 rating decision, the RO 
granted an earlier effective date of October 3, 2005.  In a July 
2009 rating decision, the RO found that the March 2008 rating 
decision contained CUE in its assignment of the October 3, 2005 
effective date, and an earlier effective date of June 23, 2003, 
the date the RO found the condition was first diagnosed, was 
assigned.  The Veteran contends that earlier effective date of 
January 5, 1999, the date his original claim for entitlement to 
service connection for high blood pressure was received, is 
appropriate.  As discussed above, the effective date for the 
grant of service connection for a secondary condition is 
controlled by the provisions of 38 C.F.R. § 3.400 pertaining to 
the assignment of an effective date following an original award 
of service connection.  See Ellington. 

In the July 2009 rating decision, the RO assigned an effective 
date of June 23, 2003, for the grant of service connection for 
hypertensive renal disease based on the date entitlement to the 
benefit first arose.  Service connection was granted on a 
secondary basis, as the evidence established the Veteran's renal 
disease was incurred secondary to hypertensive atherosclerotic 
cardiovascular disease.  The RO noted that since renal 
insufficiency was diagnosed on June 23, 2003, entitlement to 
service connection first arose on that date.  

Service connection on a secondary basis is provided for a 
disability that is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Service 
connection for hypertensive atherosclerotic cardiovascular 
disease was already in effect on June 23, 2003, as it was granted 
in an October 2005 rating decision, effective August 7, 2001.  
Thus, an earlier effective date is only possible in this case if 
the evidence establishes the presence of renal disease associated 
with service-connected hypertensive atherosclerotic 
cardiovascular disease prior to June 23, 2003.

Although the record does contain a VA laboratory finding of 
elevated creatinine levels in April 2000, the Veteran's VA 
physician did not diagnose any form of renal insufficiency or 
disease at that time.  In fact, the earliest diagnosis of a renal 
disability was not until June 23, 2003, when chronic renal 
insufficiency was diagnosed by the Veteran's VA physician based 
on additional laboratory tests conducted in April 2003.  
Therefore, entitlement to service connection for hypertensive 
renal disease did not arise until June 23, 2003, when the 
evidence established the presence of a current disability related 
to the Veteran's already service-connected hypertensive 
atherosclerotic cardiovascular disease.  

The Veteran contends that an earlier effective date of January 5, 
1999, is warranted for the grant of service connection for renal 
disease as his original claim for service connection for high 
blood pressure was received on that date.  Even if the Board 
found that the Veteran's January 1999 claim included a claim for 
associated hypertensive renal disease, 38 C.F.R. § 3.400 
explicitly states that the proper effective date for the grant of 
service connection is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  The Veteran is thus 
already in receipt of the earliest effective date possible for 
the grant of service connection for hypertensive renal disease, 
i.e. June 23, 2003, when entitlement to the claimed benefit first 
arose.  Accordingly, the claim for an earlier effective date for 
the grant of service connection must be denied. 

VA Duties to Notify and Assist

The United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further notice as 
to downstream questions, such as the effective date, is not 
required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
As to VA's duty to assist, the Veteran asserts that an earlier 
effective date is warranted based on the findings and conclusions 
contained in medical evidence dated from prior to the grants of 
service connection. VA is required to make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty 
to assist contemplates that VA will help a claimant obtain 
records relevant to his, regardless of whether the records are in 
Federal custody.  VA has obtained records of relevant treatment 
reported by the Veteran, including service treatment records, 
records of VA treatment, and private medical records.  


ORDER

An effective date earlier than August 7, 2001 for the grant of 
service connection for a ventral hernia associated with 
hypertensive atherosclerotic cardiovascular disease is denied.

An effective date earlier than August 7, 2001 for the grant of 
service connection for peripheral vascular disease of the lower 
extremities associated with hypertensive atherosclerotic 
cardiovascular disease is denied.

An effective date earlier than June 23, 2003 for the grant of 
service connection for hypertensive renal disease associated with 
hypertensive atherosclerotic cardiovascular disease is denied.

REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  As to the Veteran's claim for an initial compensable 
rating for hypertensive atherosclerotic cardiovascular disease, 
he reported to his VA physician in January 2008 that he received 
outside care with a private primary physician every three months.  
While some records from this physician are of record, they only 
date through November 1998.  As records from the Veteran's 
primary physician are relevant to his current increased rating 
claim, they must be procured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

In December 2008, the Veteran filed a notice of disagreement 
(NOD) with a March 2008 rating decision granting entitlement to 
service connection for bilateral peripheral vascular disease.  
The NOD expressed disagreement with the initial noncompensable 
evaluations assigned his peripheral vascular disease.  He has not 
been provided a statement of the case (SOC) in response to the 
NOD on the issue of entitlement to initial compensable ratings 
for peripheral vascular disease of the lower extremities, and a 
remand is required for the issuance of an SOC.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

The issue of an earlier effective date for the grant of 
entitlement to TDIU is inextricably intertwined with the claim 
for increased initial ratings for peripheral vascular disease of 
the lower extremities.  Therefore, final adjudication of this 
claim cannot be completed at this time and the claim must be 
remanded.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be provided a medical 
release form and specifically requested to 
execute it to authorize VA to obtain medical 
treatment records from Dr. Chitre at St. 
Vincent's Medical Center for the period 
beginning November 1998.

2.  Obtain records of treatment from Dr. 
Chitre at St. Vincent's Medical Center for 
the period beginning November 1998.  If 
unsuccessful in obtaining this evidence, 
inform the Veteran and his representative 
and request them to provide the outstanding 
evidence.

3.  The RO should issue an SOC to the 
Veteran and his representative on the issue 
of entitlement to initial compensable 
ratings for peripheral vascular disease of 
the lower extremities.  The Veteran should 
also be informed of the requirements to 
perfect an appeal with respect to this 
issue.  

4.  Readjudicate the appeal.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative 
with a supplemental statement of the case 
and afford them with an appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


